PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ZHONG, Shuna
Application No. 16/183,415
Filed: 7 Nov 2018
For: APPLICATION PROGRAM DATA PROCESSING METHOD AND DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f) filed August 4, 2021, to accept the delayed filing of a certified copy of a foreign application.
The petition under 37 CFR 1.55(f) is GRANTED.
In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1).
If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).
On August 4, 2021, petitioner submitted the instant petition, a $220.00 petition fee, and a request for the Office to electronically retrieve a certified copy of foreign application CN 201610312555.9. The certified copy of this foreign application was retrieved by the Office on August 6, 2021. Petitioner explained that the delay in filing the certified copy was caused by an oversight by applicant.
The Office finds that petitioner made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on November 7, 2018.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions